 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   NICOLE G. ALVAREZ-HERRERA,                       Case No. 1:19-cv-00243-SAB

11                   Plaintiff,                       ORDER RE STIPULATION FOR AN
                                                      EXTENSION OF TIME FOR PLAINTIFF TO
12           v.                                       FILE OPENING BRIEF

13   COMMISSIONER OF SOCIAL                           (ECF No. 12)
     SECURITY,
14
                     Defendant.
15

16          On October 2, 2019, a stipulation was filed for an extension of time to file her opening

17 brief. (ECF No. 12.)

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      Plaintiff shall file an opening brief on or before November 4, 2019;

20          2.      Defendant shall file a response to Plaintiff’s opening brief on or before December

21                  4, 2019; and

22          3.      Plaintiff’s reply, if any, shall be filed on or before December 19, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        October 3, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
